Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00894-CV

                                Melody Ann MCLEHANY,
                                        Appellant

                                             v.

                                 Scott Mitchell BROWN,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 12382B
                         Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

     In accordance with this court’s opinion of this date, this appeal is DISMISED FOR WANT
OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED February 12, 2014.


                                              _________________________________
                                              Catherine Stone, Chief Justice